 

Exhibit 10.1

 

HEMP PROCESSING USE AGREEMENT

 

This Hemp Processing Use Agreement (Agreement) is made and entered into as of
the of day of _______, 2020 (the “Effective Date”) by and between Green Grow
Farms, Inc. (the “Cultivator”), a wholly owned subsidiary of Can B Corp., a
Florida corporation located at 960 S. Broadway, Ste 120, Hicksville, NY 11801
the “Company”) and Mediiusa Group Inc., A New York Corporation located at 580
Fifth Avenue, #1720, New York, NY 10036 (“Processor”). This Agreement is
regarding the use of Processor’s NY Hemp Registration for the processing of
lawful hemp under the Processor’s Hemp Registration with the State of New York.
Processor and Cultivator may each be respectively referred to as a “Party” or,
collectively, as the “Parties”. The effective date (“Effective Date”)

 

RECITALS

 

WHEREAS, Cultivator desires to provide lawful hemp (“Hemp”) that it cultivates
pursuant to the laws and regulations of the state in which it was grown and to
process that Hemp under the Processors Industrial Hemp Processor Registration
with the State of New York under the express terms and conditions of this
Agreement, and

 

WHEREAS, Processor is a corporation in good standing with the State of New York
under the name of Mediiusa Group Inc. formed on August 5, 2019, and

 

WHEREAS, Processor currently holds a valid Industrial Hemp Processor
Registration in full force and effect with the State of New York under
Registration : HEMP-P-000035 (the “Registration”) and is authorized to process
Hemp, and

 

WHEREAS, Cultivator is a corporation in good standing with the State of Florida
and holds a Cultivation License to allow it to lawfully cultivate Hemp, which
will result in the lawful Hemp being able to be processed into extract which is
the subject of this Agreement, and

 

WHEREAS, Cultivator represents that it has the capacity, experience, and
sophistication to cultivate industrial hemp to satisfy the quality and delivery
provisions described in this Agreement for use under the Processor’s Processor
Registration under the terms of this Agreement.

 

TERMS OF AGREEMENT

 

NOW THEREFORE, in consideration of the premises, preamble and recitals outlined
above which are made a part of this Agreement and are true and correct, and the
mutual terms, covenants and/ or covenants expressly contained in this Agreement,
and acknowledging hereby the receipt of other good, sufficient and adequate
consideration and intending to be legally bound hereby, the parties hereto
mutually agree hereby as follows, to wit:

 

1

 



 

1. Term. The Term of this Agreement shall be five (5) years (Term). This
Agreement will be automatically extended for an additional 5-years, under the
same terms and conditions, unless terminated by either Party within 30-days
prior written notice to the initial Term of this Agreement. This Agreement may
be terminated without cause by Cultivator at any time hereafter by giving the
Processor thirty (30) days prior written notice of such cancellation. Upon such
termination, neither party hereto shall have any further rights and/or
obligations against the other party hereto except for any rights that actually
accrued and/or otherwise vested hereunder prior to such termination of this
Agreement

 

2. Scope. The Scope of this Agreement is:

 

  a. The processing of Hemp for oil, isolate, or crude (“Hemp Product”) for
further use by the Cultivator and/or for sale by the Cultivator. During the Term
of this Agreement, Processor agrees hereby to allow Cultivator to process any
and all of the subject Hemp under and/or in connection with this Agreement under
Processor’s above-mentioned Registration.         b.  In accordance with
regulations, Cultivator shall identify a single New York location within 180
days of Effective Date.

 

3. Material to Be Processed. The Hemp Product that is the subject of this
Agreement shall be derived only from material that meets all of the following
criteria, which shall be referred to as “the Material” in this Agreement:

 

a. It must have been lawfully cultivated under applicable state and federal law,
must have been certified as lawful industrial hemp by the state of in which it
was cultivated, and must have delta-9 tetrahydrocannabinol (THC) levels that do
not exceed three tenths of one percent (0.3%) on a dry weight basis.

 

b. It must be free and clear of any liens, competing claims by third parties, or
other legal encumbrances.

 

c. It must not contain any detectable levels of mildew, mold, fungus,
pesticides, or heavy metals.

 

4. Delivery Schedule. During the Term of this Agreement, Cultivator may deliver
and process Hemp at any time, grown under its own or third party legal
cultivations, using any facility, at any location, using its own or any third
party processing equipment.

 

5. Fees and Payment.

 

  a. Price & Payment. Subject to and conditioned upon Cultivator being able to
lawfully process during the Term of this Agreement Cultivator’s Hemp under the
Processor’s above mentioned Registration, then, in such event, Cultivator shall
pay Processor a one-time fee of one-hundred thousand (100,000) shares of common
stock in the Company, subject to SEC Rule 144 Restrictions payable as:          
i. Fifty thousand (50,000) share payable within 10 days of the Effective Date,
and     ii. Fifty thousand (50,000) shares payable 6 months form the Effective
Date.

 

2

 

 

  b. Processing Fee. Subject to and conditioned upon Cultivator being able to
lawfully process during the Term of this Agreement Cultivator’s Hemp under the
Processor’s above mentioned Registration, then, in such event, Cultivator shall
pay Processor a fee equal to five percent (5%) of :           i. The net
revenues (“Net Revenues”), if any, actually received and collected from
processing fees charged to third parties, and     ii. The net valuation (“Net
Valuation”) of the Hemp processed, if any, for Cultivators own use.     iii. Net
Revenues are defined as gross payment/sales less any spoilage, returns, tax,
freight, uncollectable fees.     iv. Net Valuation is defined as the
intercompany transfer/sales price from Green Grow Farms, Inc. to the Company’s
manufacturing facility, such price shall be reasonably equal to similar
valuations in the marketplace.           c. Processing Fee Payment. Subject to
and conditioned upon Cultivator being able to lawfully process during the Term
of this Agreement Cultivator’s Hemp under the Processor’s above mentioned
Registration, then, in such event, Cultivator shall pay Processors the
Processing Fees:           i. For third party fees, withing 10 days of
collection,     ii. For Cultivators use, within 10-days of use of product or
shipping product to its own facility.     iii. For Cultivators sale of processed
product to third parties, within 10 days of receipt of funds.           d.
Minimum Annual Payment. Subject to and conditioned upon Cultivator being able to
lawfully process during the Term of this Agreement Cultivator’s Hemp under the
Processor’s above mentioned Registration, then, in such event, commencing with
the first product to be processed by Cultivator under this Agreement, (“Start
Date”), Cultivator shall hereafter reconcile payments to Processor for each
annual twelve (12) months period from Start Date a minimum fee of $25,000 in the
event that the Processing Fee under section 5(b) of this Agreement for any such
twelve (12) month period is less than $25,000.00 in the aggregate .

 

6. Delivery, Title, and Risk of Loss.

 

  (i) Initial Delivery. Title of the Material shall not pass at any under this
Agreement from Cultivator to Processor and risk of loss of the Material shall be
with the Party who holds title to the Material at the time of loss.         (ii)
Final Delivery. Final Delivery of the Hemp Product shall be made by Cultivator
upon completion of the process. Title of the Hemp Product shall pass from
Cultivator to owner of the Hemp. Risk of loss of the Hemp Product shall be with
the Party who holds title at the time of loss.

 

3

 



 

7. Inspection. During the Term of this Agreement, Processor and its authorized
agent(s) may inspect the Material at any commercially reasonable time between
execution of this Agreement and Initial Delivery as set forth in paragraph 6.
Processor shall have no further obligation to process Hemp beyond authorization
of Processor to process hereunder the Hemp in Hemp Product under Processor’s
Registration. The Cultivator may provide at its expense full panel certificates
of analysis (COA) from a third-party analytical laboratory. In this Agreement a
“full panel COA” means a document providing numerical data regarding cannabinoid
concentrations, terpene concentrations, and concentrations of contaminants,
including mold, mildew, fungus, mycotoxins, pesticides, and heavy metals.

 

8. Confidentiality and Non-circumvention.

 

  a. Confidentiality. The Parties agree not to disclose any Confidential
Information of the other party. The parties agree that “Confidential
Information” includes a Party’s customer names, project names, product volumes,
and product prices.         b. Non-Circumvention. Each Party expressly agrees
and acknowledges that under no circumstances shall it or its Representatives
solicit, engage, or contact any third party in circumvention of the other Party
without first notifying and obtaining consent from the other Party.

 

9. Duties and Obligations of the Parties. The Parties hereby each agree to the
following duties and obligations with respect to the transaction which is the
subject of this Agreement:

 

  a. Cultivator. Cultivator shall timely and fully perform any other acts,
reports, which are required of Processor under the State Of New York Industrial
Hemp Processor Registration for product processed by Cultivator.         b.
Processor. Processor shall timely and fully complete acts which are required of
it in this Agreement to maintain the Industrial Hemp Processor Registration with
the State of New Yorka swell as to process the lawful Hemp of Cultivator under
and/or in connection with this Agreement under Processor’s Registration.

 

10. Breach and Default. In the event that a Party fails to materially perform
its duties and obligations under this Agreement, then, in such event, the
aggrieved Party shall provide written notice to the breaching Party of the
material breach and shall provide a reasonable opportunity to cure same within
thirty (30) consecutive days of said notice. In the event that the breach is not
timely cured within said thirty (30) days period, then, in such event, the
aggrieved Party may, in its sole discretion, call the breaching Party in
material default of this Agreement and exercise any of its legal rights and
remedies as provided by applicable law. Failure of an aggrieved Party to call a
breaching Party in material default and/or to exercise a legal right or remedy
shall not be deemed a waiver of such aggrieved Party’s rights or remedies.

 

4

 



 

11. Attorney Fees. The Parties acknowledge that this Agreement was prepared by
the attorney for Cultivator at its expense. Notwithstanding that the attorney
for Cultivator prepared this Agreement, the Parties each specifically and
expressly acknowledge that they have had a full and fair opportunity to have
this agreement reviewed by an attorney of their choice and that no provision of
this Agreement shall be construed against Cultivator solely by virtue of the
fact that it caused this Agreement to be drafted. Except as set forth in this
paragraph the Parties shall be responsible for their own legal fees and costs
which arise out of this Agreement. Notwithstanding the foregoing, in the event
that a legal action is filed by a Party to enforce its rights under this
Agreement then the prevailing Party in such legal action shall be paid its
actual and necessary legal costs and fees incurred not to exceed in the
aggregate $10,000.00 by the non-prevailing Party.

 

12. Warranties. Cultivator makes no warranties other than that the Hemp shall
comply with the standards set forth in this Agreement, that it possesses all
required registrations, permits, and authorizations to lawfully perform its
obligations under this Agreement, and that it will perform its duties and
obligations set forth in this Agreement. Processor makes no warranties to
Cultivator other than: (i) that it possesses all required registrations, permits
and authorizations to lawfully perform its obligations under this Agreement,
(ii) that it will perform its duties and obligations set forth in this
Agreement, and (iii) That Cultivator may legally process the subject Hemp under
Processor’s above mentioned Registration and Cultivator hereby relies on such
representation as being a material inducement to Cultivator in the making of
this Agreement (including, but not limited to, the payment of any and all Fees
under section 5 hereunder).

 

13. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing. All communications shall be sent to the Parties
at the address set forth in below, or to such other address as may have been
furnished in writing by the Parties pursuant to this paragraph. Notice to each
party shall be as follows:

 

Cultivator: Can B Corp   Attn: Marco Alfonsi, CEO   960 S. Broadway, Ste 120  
Hicksville, NY 11801     Email: Marco@canbiola.com and Stan@canbiola.com    
Processor: Mediiusa Group Inc.   1365 York Ave   New York, NY 11021     Email:
Isaac Sutton suttglobal@gmail.com

 

5

 



 

14. Jurisdiction and Choice of Law. In the event of a dispute or default arising
out of this Agreement the Parties agree that jurisdiction shall be with the
courts of New York and that the laws of New York shall apply, except that any
registration, license, approval, test, or determination regarding the legal
status of the Cultivator and/or the Material by the state in which the
industrial hemp was actually cultivated shall control. To the fullest extent
permitted by law, in the event of any dispute arising out of, or relating to,
the terms and conditions of this Agreement, the Parties hereto (a) consent and
submit to the exclusive jurisdiction of the courts of the State of New York in
the county of Nassau and/or of the U.S. District Court for the Eastern District
of New York or (collectively, the “Courts”) and (b) agree not to commence any
suit, action or proceeding relating thereto except in such Courts, and waives,
to the fullest extent permitted by law, the right to move to dismiss or transfer
any action brought in such Courts on the basis of any objection to personal
jurisdiction, venue or inconvenient forum.

 

15. Entire Agreement. This Agreement (and any and all schedules, exhibits and/or
attachments hereto) otherwise constitutes and contains the entire understanding
and agreements between the parties hereto and supersedes and revokes any and all
prior understandings and agreements, if any, relating to the subject matter
hereof and transactions contemplated hereunder as well as fully discharges any
and all prior and/or contemporaneous promises, representations, and/or other
manifestations, oral or written, express and/or implied, of the parties hereto
of any kind relating in any way to the subject matter and transactions
(including all of such transactions elements reflected by this writing)
contemplated by this Agreement. Further, no additional terms are implied by
usage of trade, by course of dealing, and/or by course of performance and this
Agreement is intended as a final expression of the parties’ Agreement.
Furthermore, neither Party hereto has made any other representation and/or
warranty to the other party hereto with respect to the subject matter hereof and
transactions contemplated hereunder not expressly set forth in this Agreement.
Moreover, except as expressly provided to the contrary in this Agreement, each
party hereto hereby further warrant(s), covenant(s), represent(s) and state(s)
that no person whatsoever nor any party hereto has made any representations,
warranties, statements, and/or guarantees of any kind and/or nature whatsoever
relating to and/or in connection with any past, present and/or future daily,
weekly, monthly and/or annual gross income, net income, gross profits, net
profits, gross receipts, net receipts, gross compensation, net compensation,
expenses, value and/or volume of solicitations and/or referrals, if any, etc. of
any party hereto and none of the same have been relied upon in any manner
whatsoever by any party hereto. Hence, no oral agreements, statements, nor any
parole evidence (extrinsic evidence) of any kind and/or nature whatsoever
(whether made prior, contemporaneously and/or hereafter herewith) shall amend,
modify, change and/or otherwise effect the terms of this Agreement.

 

16. Amendments. No change, modification, amendment, addition, or termination of
this Agreement or any part of it shall be valid unless in writing and signed by
all Parties.

 

17. No Assignment. Neither this Agreement nor any party’s rights, duties nor
obligations hereunder may be assigned by any Party hereto without the prior
written consent of the other Parties. Any assignment without such consent shall
be null, void, unenforceable and of no force and effect resulting in no transfer
of rights nor duties and/or obligations in and to such an assignee.

 

6

 



 

18. Force Majeure. Neither Party hereto shall be obligated to perform nor
otherwise be liable for any damages whatsoever to the other Party hereto caused
and/or otherwise due to any delay and/or failure of any kind in a party’s
respective performance under this Agreement resulting and/or otherwise arising
from any one (1) or more of the following extreme and unforeseeable Force
Majeure event(s) and/or impediment(s), which includes, but are not limited to,
the following, to wit : (a) acts of God or public enemy or war (declared or
undeclared); (b) acts of government (including, but not limited to, any martial
law, quarantine orders, stay at home orders, shelter at home orders, or other
similar orders); (c) fires, floods, earthquakes, hurricanes, tornados,
blizzards, bombs, explosions and/or other catastrophes and/or natural disasters;
(d) epidemics or quarantine restrictions (including, but not limited to, any
quarantine orders, stay at home orders, shelter at home orders, or other similar
orders); (e) strikes, slowdowns, lockouts, labor stoppages, and/or other
substantial labor disputes of any kind; (f) freight, embargoes, or interruption
of transportation; (g) shortages or inability to obtain labor, energy,
components, raw materials, and/or supplies in the open market, (h) riot(s),
insurrection(s), terrorism, sabotage, civil strife and/or other substantial acts
of violence (i) global pandemic (including, but not limited to, coronavirus
(COVID-19)), or (j) any other governmental action and/or other cause, similar or
dissimilar, provided that any one (1) or more of the foregoing event(s) and/or
impediment(s) listed in (a) through (j) herein was/were beyond the knowledge or
control of the Party claiming benefit of such Force Majeure nor occurs without
the fault and/or negligence of such Party concerned. A Force Majeure event
and/or impediment shall also include any other uncontrollable and unforeseeable
extreme event(s) and/or impediment(s) that: (i) renders a Party hereto incapable
of performing under this Agreement, or (ii) so substantially impacts such
Party’s ability to materially perform under this Agreement, or (iii) so
substantially changes market conditions such that the parties’ bargains has been
or will be materially and negatively impacted, or (iv) otherwise so materially
and negatively changes the economics of the bargain that the Parties hereto
originally agreed to. Notwithstanding the foregoing herein, the time for
performance by such Party shall be extended by the period of any such delay
and/or failure to perform, provided that the Party claiming benefit of such
Force Majeure event(s) and/or impediment(s) shall notify the other Party hereto
with reasonable promptness under the circumstances of the aforementioned
event(s) and/or impediment(s). Moreover, any Party claiming the benefit of such
Force Majeure shall hereby also have a duty hereunder to use reasonable efforts
to prevent and/or otherwise mitigate within reason to the extent possible under
the circumstances the material adverse consequences resulting from such
aforementioned event(s) and/or impediment(s).

 

19. Survival. The provisions of this Agreement which by their sense and context
should survive any termination of expiration of this Agreement.

 

20. Binding Agreement. Without limiting the foregoing, this Agreement shall be
binding upon the Parties and their heirs, successors, and permitted assigns.

 

21. Severability. Every provision of this Agreement is intended to be severable,
and, if any term or provision of this Agreement is illegal or invalid for any
reason whatsoever, such illegality or invalidity shall not affect the validity
or legality of the remainder of this Agreement.

 

22. No Waiver; Rights Cumulative. No failure or delay by any Party in exercising
any right, power, or privilege under this Agreement shall operate as a waiver
unless in writing and signed by an authorized representative of such Party, nor
shall any such waiver, failure, or delay be deemed a continuing waiver by such
Party in respect of any subsequent breach or default, either of similar or
different nature, unless expressly so stated in writing. The rights and remedies
of the Parties provided in this Agreement shall be cumulative and not exclusive
of any rights or remedies provided by law or equity.

 

7

 



 

23. Counterparts. This Agreement may be executed in counterparts by electronic
transmission, each of which shall be deemed an original instrument, but all of
which together shall constitute one and the same agreement. A fully executed
facsimile, email and/or other copy of this Agreement shall hereby be deemed a
legally binding and enforceable original hereof as well as shall be fully
admissible for any and all usual and customary evidentiary purposes whatsoever
in any court, arbitration and/or other legal proceeding of any kind and/or
nature involving the parties hereto.

 

24. Independent Contractors. Each party hereto is and will remain an independent
contractor with respect to its relationship with the other party hereto, and
nothing contained in this Agreement shall be construed to constitute the parties
as partners, joint ventures, co-owners or otherwise. Furthermore the Parties
hereto fully intend to act and perform as independent contractors, and the
provisions hereof are not intended to create any agency, partnership, joint
venture, employment relationship and/or other fiduciary relationship of any kind
and/or nature whatsoever between the parties hereto other than that of
independent parties contracting with each other solely to carry out the
provisions of this Agreement for the express purposes recited herein. Each party
hereto shall be, and shall remain, the employer of its own respective agents,
servants, employee and/or consultants. Such personnel shall at no time be deemed
to be the agents, servants, employee and/or consultants of the other party
hereto and shall not be entitled and/or be eligible to participate in any manner
whatsoever in any benefits and/or privileges (including, but not limited to,
health insurance, dental insurance, disability insurance, vacation pay, sick
leave, retirement benefits, pension plans, social security, worker’s
compensation, health or disability benefits, unemployment insurance benefits, or
other benefits etc., if any, on account of this Agreement) of any kind and/or
nature whatsoever provided and/or extended by the other Party to such other
party’s own members, officers, directors, agents, servants, employees and/or
contractors in connection therewith. Each party hereto agrees to be solely and
entirely responsible for its own acts and for paying any and all applicable
taxes required by law such as payroll, income, withholding and social security
taxes. Each party hereto hereby agrees that the other party hereto has not
granted such party hereto any authority to make changes to the other party’s
terms and conditions of sale, to extend the other party’s warranties or, in
general, to enter into contracts or make quotations on behalf of or to bind the
other party hereto in any transactions with such other party’s customers or any
governmental agencies or third parties. No relationship of employment shall
arise between the parties hereto or any employee or representative of the
parties hereto. The other party hereto is at all times acting for its own
account, and at its own expense.

 

27. Limitation of Liability. EXCEPT FOR LIABILITY ARISING UNDER SECTION 8
(CONFIDENTIALITY) AND A PARTY’S OBLIGATIONS UNDER SECTION 25 (INDEMNIFICATION)
IN NO EVENT SHALL EITHER PARTY (NOR ANY OF THEIR RESPECTIVE SUCESSORS AND/OR
ASSIGNS, NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS,
EMPLOYEES AND/OR AGENTS) BE LIABLE IN ANY MANNER WHATSOEVER AT ANY TIME TO THE
OTHER PARTY HERETO FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT, INCIDENTAL
AND/OR CONSEQUENTIAL DAMAGES OF ANY NATURE OR KIND WHATSOEVER (INCLUDING,
WITHOUT LIMITATION, ARISING FROM A COURSE OF DEALING PRACTICE, USAGE OF TRADE
PRACTICE, COURSE OF PERFORMANCE PRACTICE, LOST PROFITS AND/OR REVENUES, COST OF
CAPITAL OR THE EMPLOYMENT OF SUBSTITUTE SERVICES, BUSINESS INTERRUPTION, AND/OR
LOSS OF PROGRAMS AND/OR INFORMATION) WHETHER SUCH AFOREMENTIONED DAMAGES ARE
ACCRUED, ABSOLUTE, CONTINGENT, ACTUAL AND/OR IMPLIED, DIRECT AND/OR INDIRECT,
AND/OR OTHERWISE, EVEN IF A PARTY HERETO HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES, OR KNEW OF OR SHOULD HAVE KNOWN OF THE LIKELIHOOD OF SUCH DAMAGES,
AND NOTWITHSTANDING THE FORM (E.G., CONTRACT, WARRANTY, INDEMNITY, NEGLIGENCE,
PRODUCTS LIABILITY, STRICT LIABILITY, AND/OR OTHERWISE) IN WHICH ANY LEGAL
AND/OR EQUITABLE ACTION MAY BE BROUGHT AGAINST SUCH PARTY. THE TERMS AND
PROVISIONS OF THIS SECTION 27 SHALL THE EXPIRATION AND/OR THE OTHER TERMINATION
OF THIS MEMORANDUM.



 

[The remainder of this page is left blank intentionally. The signature page
follows.]



 

8

 



 

****Signature Page for Hemp Processing Use Agreement****

 

WE AGREE:

 

Cultivator:     Can B. Corp                 By: /s/ Marco Alfonsi   Dated:
5/28/2020   Marco Alfonsi, CEO                   Green Grow Farms, Inc.        
        By: /s/ Marco Alfonsi   Dated: 5/28/2020   Marco Alfonsi, CEO          
      Processor:         Mediiusa Group Inc.      

 



[ex10-1_001.jpg] 



9

 